DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Eric Lalor on Wednesday and Thursday, July 27 & 28, 2022.  The application has been amended as follows: 
In claim 1, line 4, “or” should be deleted and --of-- should be inserted. 
In claim 2, line 4, add “along a direction of reciprocation” after “block”.
In claim 2, line 7, add “so that the rocking block is rotatably movable about the axis of rotation and linearly moveable along the direction of reciprocation” after “block”.
Response to Amendment
The Amendment filed June 3, 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Drawings have overcome each and every objection.  
Response to Arguments
Applicant’s arguments, filed July 11, 2022, with respect to:
Independent claim 1 and dependent claim 14
Independent claim 8
Independent claim 2 and dependent claims 3, 4, and 11
have been fully considered and are persuasive.  The rejection of claims 1-4, 8, 11, and 14 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the door lock as claimed in independent claims 1, 2, 5, 6, 7, 8, 9, and 15 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claims 1, 2, 5, 6, 7, 8, 9, and 15, the prior art of record,; Cole (US 20030116974), Kim (KR 20100125071), and Berginc (DE 102015201944); teaches door locks relevant to the claimed invention, but fails, both individually and in combination, to teach a door lock having each and every limitation of the claims.  
Regarding claims 1, 2, and 8, the prior art of record does not teach or suggest a door lock comprising a cam having a notch; a sliding block abutting against the cam and linearly reciprocating with rotation of the cam along a direction of reciprocation; a rocking block defining an axis of rotation and mounted on and reciprocating in unison with the sliding block so that the rocking block is rotatably movable about an axis of ration and linearly movable along the direction of reciprocation. 
Regarding claim 5, the prior art of record does not teach or suggest a door lock comprising a rocking block further comprising a heart shaped groove having a first position corresponding to the locked position and a second position corresponding to the unlocked position.  
Regarding claim 6, the prior art of record does not teach or suggest a door lock comprising a rocking block locking mechanism further comprising a roller; a spring guide rod, a spring being sleeved on the spring guide rod and providing an elastic force to the roller; wherein the rocking block has a spring bore, wherein the spring, the spring guide rod, and the roller are mounted in the spring bore.  
Regarding claim 7, the prior art of record does not teach or suggest a door lock comprising when a roller extends out of the rocking block and contacts the stepped protrusion, the stepped protrusion engages with the roller to prevent the rocking block from rotating.  
Regarding claim 9, the prior art of record does not teach or suggest a door lock comprising wherein the raised portion of the rocking block and the protrusion of the base cooperate with each other to restore the rocking block to an eccentrically rotated position.  
Regarding claim 15, the prior art of record does not teach or suggest a door lock comprising a buffer mechanism further comprising a lever plate ,a lever shaft, and a lever spring for buffering an external force applied when the door is in a locked state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675